ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Carbro Constructors Corp.                      ) ASBCA No. 62264
                                               )
Under Contract No. W912DS-18-C-0021            )

APPEARANCE FOR THE APPELLANT:                     Greg Trif, Esq.
                                                   Trif Law LLC
                                                   Morristown, NJ

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Lorraine C. Lee, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 15, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62264, Appeal of Carbro
Constructors Corp., rendered in conformance with the Board’s Charter.

      Dated: April 15, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals